Citation Nr: 1209048	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-18 483A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1984 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran testified at a Board hearing at the RO in December 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made.  During the December 2011 Board hearing, the Veteran testified that he has lost forty six pounds since the last prior VA examination.  Additionally, he asserts very severe symptoms that are contrasted with the mild or moderate symptoms noted during the December 2009 VA examination, including shoulder and arm pain, which he contends is related to his GERD as well as his orthopedic disabilities.  The Board notes that weight loss and arm pain are symptoms noted in the rating criteria for GERD.  Finally, the Veteran's representative has argued that the lab work results of record are indicative of symptoms of anemia.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  Although the Veteran did not specifically state that his GERD has worsened since December 2009, the Veteran's statements regarding his weight loss and other symptoms imply a worsening in his condition.  Therefore, the evidence is enough to require a new VA examination.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's GERD.  The examiner must review the claims file in conjunction with the examination.  

Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.   The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The examiner must state whether there is any evidence of pain, vomiting, material weight loss, hematemesis, melena, symptoms of anemia, recurrent epigastric distress to include dysphagia, pyrosis, or regurgitation, and any substernal or arm or shoulder pain.  The examiner should specifically note whether the Veteran's weight loss or shoulder pain complaints may be due to his GERD.  Additionally, the examiner should determine whether the Veteran has any impairment in health due to his GERD and describe the level of severity.    
All opinions must be supported by a complete rationale.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for the disability on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


